Citation Nr: 1511217	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-05 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for left eye disability,  to include a left cornea scar.

2.  Entitlement to service connection for an acquired psychiatric disability,  to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to January 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decisions in which the RO, inter alia, denied service connection for left eye condition/left cornea scar and for PTSD.  In December 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In June 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The Board notes that the Veteran initially filed a claim for service connection for PTSD.  However, the evidence of record reflects psychiatric diagnoses other than PTSD, such as depressive disorder not otherwise specified, and anxiety disorder not otherwise specified.  Likewise, although the Veteran claimed service connection for a left cornea scar, the evidence of record reflects diagnoses of other eye disorders, to include chalazion of the left upper lid, and mild corneal neovascularization.  As such, the Board has more broadly recharacterized both claims, as reflected on the title page.    See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dating from April 2003 to April 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Board notes that new evidence-specifically, VA treatment records dating after February 2012-were added to the record after the issuance of the February 2013 supplemental SOC (SSOC). Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of this evidence, the AOJ will have an opportunity to review these documents on remand.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

As regards the psychiatric disability claim, the Veteran contends that he developed an acquired psychiatric disorder-specifically, PTSD-as a result of military sexual trauma (MST).  He has alleged that in the late fall or winter of 1993, he was sexually assaulted by Sergeant [redacted], an officer he knew at Schofield Barracks in Hawaii.  See January 2012 Letter, January 2012 VA Form 21-0781, and June 2013 Hearing Transcript (Transcript).  The Veteran explained that he had attended a party during the holiday season where he drank two beers and a mixed drink.  See June 2013 Hearing Transcript, p. 12.  The next morning, he awoke groggy in bed next to Sergeant Dulce; the Veteran believes he was administered a date rape drug the evening before.  Id.  Subsequently, the Veteran asserted that the Sergeant [redacted] forced himself upon the Veteran two additional times.  Id. at p. 12-13.  The Veteran explained that he did not disclose these incidents to anyone out of fear.  Id.  After these incidents of sexual assault, the Veteran asserted that he began experiencing behavioral problems, his military performance suffered, and he was discharged for poor performance.  Id. at p. 14-16; DD Form 214 (reflecting unsatisfactory performance as the reason for separation).  

The Veteran's personnel file reflects numerous Article 15 proceedings and incidents of general counseling, beginning in February 1994.  After leaving service, the Veteran maintained that his life took a downward spiral: he developed an alcohol problem, used cocaine, became involved in nude dancing at bars, and was imprisoned for seven and a half years for possession of a script with the intent to gain controlled substances.  See Transcript at p. 16-18.

The Board's review of the record shows and the Veteran has acknowledged that he experienced sexual abuse as a child.  See Transcript at p. 19-20; see also, e.g., May 16, 2011, August 15, 2011 VA Treatment Records.  However, the Veteran testified that the childhood incident(s) of sexual trauma did not affect his life as much as the incidents he experienced in the military.  Transcript at p. 20.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) medical evidence of a link between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

Here, although the Veteran has been diagnosed with PTSD and MST, he has not undergone VA psychiatric examination.  However, given the evidence discussed above, to include the nature of the Veteran's alleged in-service stressor,  and the evidence and allegations as to the Veteran's behavior changes in service following the alleged assaults, the Board finds that that the Veteran should be afforded a VA mental health examination to obtain medical information needed to resolve this claim-to include medical determination as to whether the alleged in-service MST occurred; whether he meets the diagnostic criteria for PTSD; and whether any psychiatric disability other than PTSD was incurred or is otherwise medically related to service, to include any the alleged in-service MST.  See 38 U.S.C.A. § 5103A (d)(West 2014);  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the Veteran's claimed left eye disability, in August 2011, he  underwent VA examination in connection with such claim.  During the examination, the Veteran reported that he injured his left eye in service and had since continued to have intermittent left problems.  Following interview and examination, the VA examiner diagnosed the Veteran with, inter alia, compound myopia astigmia - unrelated to claim; chalazion LUL - unrelated to claim; mild corneal neovascularization OU 2/2 overwear - unrelated to claim; and no sign of corneal scar OS- related to claim.  The examiner noted that the Veteran's corneal abrasion OS was documented in service treatment records,  that his vision recovered, that no scarring was found at later visits, and that no corneal scar was found on examination..

The Board finds that the August 2011 VA opinion is inadequate to resolve the claim.  Although the examiner addressed the in-service injury in relation to the absence of a claimed cornea scar, adequate explanation as to why each diagnosed left eye disorder is not related to service was not provided.  Hence, further ophthalmology examination and opinion-based on full consideration of the Veteran's documented medical history and assertions-is needed to resolve this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate additional development and notification action.

As indicated, the Veteran has alleged that he was sexually assaulted by Sergeant [redacted], who also served in the Veteran's unit, the 125th Finance Battalion, at Schofield Barracks in Hawaii, from 1992 to 1996.  See VA Form 21-4138, Statement in Support of Claim, dated in January 2012 .  On remand, the AOJ should take appropriate action to confirm Sergeant [redacted] presence in the Veteran's unit during this time.  

Also, with respect to obtaining outstanding records,  the claims file reflects that VA treatment records associated with the claims file dated up to April 2103.  More recent records may well exist.  Hence, the AOJ should obtain y all outstanding, pertinent records of mental and physical evaluation/and or treatment of the Veteran' since that date,  following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

In its letter, the AOJ should provide legally adequate notice of what is needed to support a claim for service connection for PTSD based on in-service personal assault.  In this regard, the AOJ should also request that Veteran furnish, or furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) records, as well as invite him to submit statements from individuals he identified in a January 2012 VA Form 21-0871 that can attest to  changes in his behavior during service.

Thereafter, the AOJ should obtain any additional medical evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Undertake appropriate action to confirm whether a Sergeant [redacted] served in the Veteran's unit, the 125th Finance Battalion, at Schofield Barracks in Hawaii, from 1992 to 1996.  

2.  Obtain and associate with the claims file all records of VA mental and physical evaluation and/or treatment from the Veteran  since April 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Provide legally adequate notice of what is needed to support a claim for service connection for PTSD based on in-service personal assault.  

Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records, and invite him to submit statements from individuals he identified in his January 2012 VA Form 21-0871 that can attest to his change in behavior during service.


Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, obtain any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all available records and/or responses received  have been associated with the claims file, arrange for the Veteran to undergo to undergo VA mental disorders examination by a psychiatrist or psychologist.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically consider all evidence of record related to the Veteran's alleged in-service sexual assaults-to include the Veteran's assertions, the Article 15 proceedings and incidents of general counseling noted in service records beginning in February 1994, and any supporting buddy statements attesting to the change in the Veteran's behavior during service-and render a determination as to whether the collective evidence indicates that the alleged assaults occurred.  

If so, the examiner should address whether the Veteran meets-or at any time pertinent to the current claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of such military sexual trauma (MST).  

If a diagnosis of PTSD resulting from the identified MST is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the MST and the Veteran's symptoms.  

Regardless of whether PTSD due to MST is diagnosed, the examiner should clearly identify all other current acquired psychiatric disorder(s) diagnosed currently or validly diagnosed at any point pertinent to the current claim, to include anxiety disorder and depressive disorder (even if currently resolved).  

Then, for each such diagnosed acquired psychiatric disorder other than PTSD, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service, to include the MST referenced above. 

In rendering each requested opinion, the examiner should comment on the significance, if any, on the Veteran's conceded history of childhood sexual abuse in the development of the psychiatric disorder.  

The examiner must consider and discuss all relevant medical and lay evidence, to include in- and post-service medical records, s, and all lay assertions, to include the Veteran's assertions and any lay statements submitted on his behalf.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA ophthalmology examination of his left eye by an appropriate physician.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

 The examiner should clearly identify all left eye disability(ies) currently diagnosed or validly diagnosed at any time pertinent to the current claim, to include chalazion of the left upper lid, and mild corneal neovascularization (even if currently resolved).

Then, with respect to each such diagnosed left eye disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include eye alleged injury therein.  

In rendering each requested opinion, the examiner must consider and discuss all relevant medical and lay evidence, to include in- and post-service medical records, and all lay assertions, to include the Veteran's oral and written assertions and any lay statements submitted on his behalf.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims  on appeal in light of all pertinent evidence and legal authority.

10.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

